EjsRwiN, J.
Tbe referee made very full and exhaustive findings and found all tbe facts in favor of tbe plaintiff. Tbe court below confirmed tbe report of tbe referee, and if tbe findings are supported by tbe evidence tbe judgment below must be affirmed.
After tbe complaint bad been amended tbe action stood to recover for materials furnished and services performed what the same were reasonably worth and to foreclose a lien on the premises. Tbe referee found tbe work and labor done and materials furnished reasonably worth $450, less a setoff of :$25, and also found other work for changes in addition to tbe $450 job in tbe sum of $15, making in all $500 as tbe reasonable value of tbe work done and materials furnished.
Tbe contention of tbe appellants is that they were entitled to first-class work and that the job was not first class. The referee found that tbe job was not first class, but found its reasonable value, and the complaint as amended was for recovery of tbe reasonable value. Tbe findings and tbe evidence show that the defects in tbe work were not wholly the fault of respondent. The referee found that tbe defects in tbe work were due partially to tbe fact that tbe walls and ■ceilings are not in a perfect plane, particularly tbe walls of tbe hallway upstairs are uneven, and other parts of tbe walls and ceiling are uneven. Tbe referee found defects were trifling and would pass unnoticed to tbe casual observer and that no part of the work is worthless'. Tbe findings, wbicb go into detail in describing tbe work and its character, show that tbe job is a fairly good job and worth tbe amount awarded to plaintiff. There is evidence that tbe job could *55be put in a first-class condition for about $125. One witness testified that the difference between the value of the entire job if completed in a first-class, workmanlike manner and its value as completed by respondent is $125. Another witness testified that the defects were not due to the work of respondent, but that they were due to the condition of the plaster.
Appellant relies upon Manthey v. Stock, 133 Wis. 107, 113 N. W. 433. We think the facts in the instant ease distinguish it from the Manthey Case. The defects in the work in the instant case were due in part at least to conditions over whichr" respondent had no control. The work is shown by the evidence to be of the value found and can by the expenditure of about $125 be put in good condition. We think the findings are supported by the evidence and support the judgment.
By the Court. — The judgment is affirmed.